 

Exhibit 10.2

Partner Agreement Between

OZ Management LP and James Levin

This Partner Agreement dated as of November 10, 2010 (the “Admission Date”) (as
amended, modified, supplemented or restated from time to time, this “Agreement”)
reflects the agreement of OZ Management LP (the “Partnership”) and James Levin
(the “Limited Partner”) with respect to certain matters concerning (i) the
admission of the Limited Partner to the Partnership upon the Admission Date,
(ii) the grant by the Partnership to the Limited Partner on the date hereof of
Class D-4 Common Units (as defined below) under the Amended and Restated
Och-Ziff Capital Management Group LLC 2007 Equity Incentive Plan (as amended,
modified, supplemented or restated from time to time, the “Plan”), (iii) the
provision for discretionary payments to be made by the Partnership to the
Limited Partner in Class A restricted share units (“RSUs”) under the Plan and in
cash, and (iv) his rights and obligations under the Amended and Restated
Agreement of Limited Partnership of the Partnership dated as of September 30,
2009 (as amended, modified, supplemented or restated from time to time, the
“Limited Partnership Agreement”).  This Agreement shall be a “Partner Agreement”
(as defined in the Limited Partnership Agreement).  Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to them in the
Limited Partnership Agreement.

1. Admission of the Limited Partner and Discretionary Payments.  

(a) Admission of the Limited Partner. Pursuant to the provisions of Section
3.1(f) of the Limited Partnership Agreement, the General Partner hereby
designates a new series of Class D Common Units, which shall be “Class D-4
Common Units.”  The award of Class D-4 Common Units has been approved under the
Plan.  The Limited Partner shall be deemed admitted as a limited partner of the
Partnership at the time the Limited Partner and the General Partner have each
executed this Agreement and the signature page of the Limited Partnership
Agreement attached hereto and the General Partner shall cause the Limited
Partner to be named as a Limited Partner in the books of the Partnership and the
Partnership shall issue to the Limited Partner the number of Class D-4 Common
Units set forth on Schedule A hereto pursuant to and subject to the Plan.  Upon
such admission, the Limited Partner's initial Capital Account balance shall be
as set forth on Schedule A hereto.  The Limited Partner is hereby designated as
an “Original Partner” (for purposes of the Limited Partnership Agreement) by the
General Partner and the rights, duties and obligations of the Limited Partner
under the Limited Partnership Agreement following his admission to the
Partnership shall, except to the extent modified by the terms of this Agreement,
be the same as those of the previously admitted Original Partners
thereunder.  Following the Admission Date, the Limited Partner shall be eligible
to participate in any benefit plans or programs sponsored or maintained by the
Partnership and its Affiliates (including, without limitation, any life
insurance, disability insurance and liability insurance), on the same general
terms provided to other Individual Limited Partners. The Limited Partner
acknowledges and agrees that he will not participate in any distributions to be
made to the Limited Partners under the Limited Partnership Agreement with
respect to the third quarter of 2010.  

(b) Discretionary Payments.  Prior to the Limited Partner's Special Withdrawal
or Withdrawal, the Limited Partner shall be eligible to receive a discretionary
payment with respect to each fiscal year (the “Discretionary Payment”), which
may be paid as a guaranteed payment or a distribution of Net Income allocated to
a Class C Non-Equity Interest in accordance with the Limited Partnership
Agreement or pursuant to a different arrangement structured by the General
Partner in its sole discretion; provided, however, that, in order to be eligible
for any Discretionary Payment, the Limited Partner shall not have been subject
to a Withdrawal or Special Withdrawal as of the last day of the fiscal year to
which the Discretionary Payment relates.  All decisions relating to any
Discretionary Payments to the Limited Partner, including, without limitation,
the amount of the Limited Partner's Discretionary Payment, if any, for any
fiscal year, shall be determined in the sole discretion of the Partnership, and
any such determination shall be final.  Any such determinations to make a
Discretionary Payment in respect of a fiscal year shall not create or imply any
obligation to pay a Discretionary Payment for any other fiscal year.

(c) Cash Payments.  Subject to Section 1(b) above, the Limited Partner shall be
entitled to receive 70% of any Discretionary Payment in cash, payable on or
before March 15 of the year immediately following the fiscal year to which the
Discretionary Payment relates.

(d) Award of RSUs.

(i) Subject to Section 1(b) above, 30% of any Discretionary Payment (the
“Vesting Amount”) payable for fiscal year 2010 and fiscal years thereafter shall
be settled by an award to the Limited Partner on or about December 31 of each
such fiscal year of a number of RSUs under the Plan equal to the RSU Equivalent
Amount (as defined in Section 1(d)(iii) below); provided that the Limited
Partner shall not have been subject to a Withdrawal or Special Withdrawal as of
such date and has entered into an Award Agreement (as defined in Section
1(d)(ii) below) with respect to each such award.  Thirty-three and one-third
percent (33-1/3%) of the number of RSUs under each award will vest on each of
the first three anniversaries of the date of the relevant award; provided that
the Limited Partner will have no right to any unvested RSUs on any such
anniversary dates if the Limited Partner has been subject to a Withdrawal (but
not a Special Withdrawal) prior to such anniversary dates.  Notwithstanding the
immediately preceding sentence, if, prior to any such anniversary date, the
Limited Partner has (x) been subject to a Withdrawal (other than a Withdrawal
for Cause pursuant to clause (A) of Section 8.3(a)(i) of the Limited Partnership
Agreement) and the Limited Partner has not engaged in any of the activities
described in Section 2.13(b) of the Limited Partnership Agreement prior to the
relevant vesting date or (y) been subject

 

--------------------------------------------------------------------------------

 

to a Special Withdrawal or a Withdrawal as a result of the Limited Partner’s
death or Disability, in the case of either clause (x) or (y), then any unvested
RSUs shall become nonforfeitable and shall vest on the date they otherwise would
have vested.  Each vested RSU shall be settled, in the sole discretion of the
Board of Directors (the “Board”) of Och-Ziff Capital Management Group LLC,
either by the delivery of (1) one Class A Share (as defined in the Plan) or (2)
cash equal to the Fair Market Value (as defined in the Plan) of one Class A
Share.  

(ii) Upon each annual award of RSUs in respect of the Vesting Amount, the
Limited Partner and the Partnership will enter into an RSU Award Agreement
substantially in the form of Schedule B hereto (the “Award Agreement”).  As set
forth in the Award Agreement, the Limited Partner will be credited with
Distribution Equivalents (as defined in the Plan) with respect to the RSUs,
calculated as described in the Award Agreement.  The Distribution Equivalents
shall be settled on the same date as the RSUs in respect of which such
Distribution Equivalents are awarded.  Additionally, at the sole discretion of
the Board, such Distribution Equivalents may be eligible to receive additional
Distribution Equivalents.

(iii) For purposes of this Section 1(d):

(1) the term “Discounted Fair Market Value” shall mean the RSU Fair Market Value
reduced by ten percent (10%) thereof.

(2) the term “RSU Equivalent Amount” shall mean the quotient of the Vesting
Amount divided by the Discounted Fair Market Value, rounded to the nearest whole
number.

(3) the term “RSU Fair Market Value” shall mean the average of the closing price
on the New York Stock Exchange of Och-Ziff Capital Management Group LLC's Class
A Shares for the ten trading day period beginning (and including) December 11
(or the next trading day in the event that December 11 is not a trading day) of
the year to which the award relates.  

For example, if the Limited Partner's Discretionary Payment for a fiscal year is
$100,000, and the average closing price of Class A Shares for the ten trading
day period beginning December 11 of such fiscal year is $25 per share, then the
Limited Partner would receive an award of 1,333 RSUs (($100,000*.3) = $30,000;
($30,000 / $22.50) = 1,333 RSUs).

2. Withdrawal, Vesting and Non-Compete Provisions.

(a) Withdrawal and Vesting Provisions.  The following changes shall apply to the
provisions of Sections 2.13(g), 8.3(a)(ii) and 8.4(b) of the Limited Partnership
Agreement with respect to the Limited Partner and his Related Trusts, if any,
and his or their Common Units: (i) references therein to the Closing Date shall
be deemed to refer to the Admission Date, (ii) their Common Units shall be
treated as Class A Common Units thereunder, and (iii) if any Class D-4 Common
Units are reallocated thereunder, each Class D-4 Common Unit shall automatically
convert into a Class A Common Unit upon such reallocation but will remain
subject to the same vesting requirements as the Class D-4 Common Units of the
Limited Partner had been before his Withdrawal.

(b) Non-Competition Covenant.  Notwithstanding any provisions hereof or of the
Limited Partnership Agreement to the contrary, the Restricted Period with
respect to the Limited Partner shall, solely for purposes of Section 2.13(b)(i)
of the Limited Partnership Agreement, conclude on the last day of the 12-month
period immediately following the date of the Limited Partner's Special
Withdrawal or Withdrawal.

(c) Cross-References.  References in the Limited Partnership Agreement to
Sections thereof (including Sections 2.13(b), 2.13(g), 8.3(a)(ii) and 8.4(b))
that are modified by this Agreement shall be deemed to refer to such Sections as
modified hereby.

3. Termination of Rights and Obligations under Existing Agreements.  On the
Admission Date, the Managing Director Agreement between the Limited Partner and
the Partnership dated as of August 1, 2009 (as amended, modified, supplemented
or restated from time to time, the “MD Agreement”), together with any other oral
or written agreements between the Limited Partner and the Partnership or its
Affiliates (collectively, together with the MD Agreement, the “Limited Partner's
MD Agreements”), shall automatically terminate with immediate effect and without
the need for notice by either party and shall be of no further force or effect
and, for the avoidance of doubt, but not by way of limitation, no further
payment or benefit whatsoever shall be due or payable to the Limited Partner
under the terms of the Limited Partner's MD Agreements, and this Agreement (and
any other agreements entered into on the date hereof between the Limited Partner
and the Partnership or its Affiliates) shall supersede and replace the Limited
Partner's MD Agreements, except that, notwithstanding the foregoing, the Limited
Partner, in his capacity as a limited partner of the Partnership, will be
entitled to receive any unvested compensation (including cash and RSUs) granted
under the Limited Partner's MD Agreements that remains unpaid as of the
Admission Date, provided that the Limited Partner's entitlement to and receipt
of such compensation shall be subject to the same terms and restrictions
(including with respect to vesting and forfeiture) as under the Limited
Partner's MD Agreements, taking into account the Limited Partner's change of
status from employee to limited partner of the Partnership, which compensation
shall be treated as guaranteed payments described in Section 707(c) of the Code.

4. Estate & Tax Planning.  The Partnership will pay for the costs of the Limited
Partner's estate and tax planning to the same extent as it has generally paid
for the estate and tax planning costs of the other Individual Original Partners.

2

--------------------------------------------------------------------------------

 

5. Acknowledgment.  The Limited Partner acknowledges that he has been given the
opportunity to ask questions of the Partnership and has consulted with counsel
concerning this Agreement to the extent the Limited Partner deems necessary in
order to be fully informed with respect thereto.

6. Miscellaneous.

(a) Any notice required or permitted under this Agreement shall be given in
accordance with Section 10.10 of the Limited Partnership Agreement.

(b) Except as specifically provided herein, this Agreement cannot be amended or
modified except by a writing signed by both parties hereto.  

(c) This Agreement and any amendment hereto made in accordance with Section 6(b)
hereof shall be binding as to executors, administrators, estates, heirs and
legal successors, or nominees or representatives, of the Limited Partner, and
may be executed in several counterparts with the same effect as if the parties
executing the several counterparts had all executed one counterpart.

(d) If any provision of this Agreement shall be deemed invalid or unenforceable
as written, it shall be construed, to the greatest extent possible, in a manner
which shall render it valid and enforceable, and any limitations on the scope or
duration of any such provision necessary to make it valid and enforceable shall
be deemed to be part thereof, and no invalidity or unenforceability of any
provision shall affect any other portion of this Agreement unless the provision
deemed to be so invalid or unenforceable is a material element of this
Agreement, taken as a whole.

(e) The failure by any party hereto to enforce at any time any provision of this
Agreement, or to require at any time performance by any party hereto of any
provision hereof, shall in no way be construed as a waiver of such provision,
nor in any way affect the validity of this Agreement or any part hereof, or the
right of any party hereto thereafter to enforce each and every such provision in
accordance with its terms.

(f) The Limited Partner acknowledges and agrees that, in the event of any
conflict between the terms of the Limited Partnership Agreement and the terms of
this Agreement with respect to the rights and obligations of the Limited
Partner, the terms of this Agreement shall control.  Except as specifically
provided herein, this Agreement shall not otherwise affect any of the terms of
the Limited Partnership Agreement.

 

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Partner Agreement is executed and delivered as of the
date first written above by the undersigned, and the undersigned do hereby agree
to be bound by the terms and provisions set forth in this Partner Agreement.

 

GENERAL PARTNER:

 

OCH-ZIFF HOLDING CORPORATION,

a Delaware corporation

 

By:

 

/s/ Joel M. Frank

Name:

 

Joel M. Frank

Title:

 

Chief Financial Officer

 

THE LIMITED PARTNER:

 

/s/ James Levin

Name: James Levin

 

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

OZ MANAGEMENT LP

SIGNATURE PAGE

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above by the undersigned and the undersigned, do hereby agree to
be bound by the terms and provisions set forth in this Agreement.

 

GENERAL PARTNER:

 

OCH-ZIFF HOLDING CORPORATION,

a Delaware corporation

 

By:

 

/s/ Joel M. Frank

Name:

 

Joel M. Frank

Title:

 

Chief Financial Officer

 

/s/ James Levin

Name: James Levin

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule A: The Limited Partner's Interest in the Partnership

 

Common Units

 

Number issued to the
Limited Partner upon the
Admission Date

 

 

Initial Capital Account
Balance

Class D-4 Common Units

 

1,500,000

 

 

$

0

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule B

FORM OF
CLASS A RESTRICTED SHARE UNIT AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED OCH-ZIFF CAPITAL
MANAGEMENT GROUP LLC 2007 EQUITY INCENTIVE PLAN

VESTING AMOUNT AWARD

This CLASS A RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Award Agreement”),
dated as of _____________________ (the “Date of Grant”), is made by and between
OZ Management LP, a Delaware limited partnership (the “Partnership”), and James
Levin (the “Participant”).  Capitalized terms not defined herein shall have the
meaning ascribed to them in the Amended and Restated Och-Ziff Capital Management
Group LLC 2007 Equity Incentive Plan (the “Plan”).  Where the context permits,
references to the Partnership shall include any successor to the Partnership.

1. Grant of Restricted Share Units.  

(a) Subject to all of the terms and conditions of this Award Agreement, the
Plan, and the OZM Partner Agreement (as defined in Section 1(b) below), the
Partnership hereby grants to the Participant _______ Class A restricted share
units (the “RSUs”).  This grant is being made pursuant to Section 1(d) of the
OZM Partner Agreement in satisfaction of the Vesting Amount (as defined in the
OZM Partner Agreement) for the fiscal year ended December 31, ____.

(b) For purposes of this Award Agreement, “OZM Partner Agreement” means the
Partner Agreement (as defined in the Amended and Restated Limited Partnership
Agreement of the Partnership (as amended, modified, supplemented or restated
from time to time, the “Limited Partnership Agreement”)) between the Partnership
and the Participant, as amended and supplemented from time to time.

2. Form of Payment.  

(a) Except as otherwise provided in this Award Agreement or the Plan, each RSU
granted hereunder shall represent the right to receive, in the sole discretion
of the Board of Directors (the “Board”) of Och-Ziff Capital Management Group
LLC, either (i) one Class A Share (ii) or cash equal to the Fair Market Value of
one Class A Share, in either case, on the third business day following the date
such RSU becomes vested and nonforfeitable in accordance with the vesting
schedule set forth in Exhibit A hereto.

(b) In addition, the Participant will be credited with Distribution Equivalents
with respect to the RSUs, calculated as follows: with respect to any RSUs
granted on or prior to the record date applicable to a cash distribution, on
each date that any such cash distribution is paid to all holders of Class A
Shares while the RSUs are outstanding, the Participant's account shall be
credited, in the sole discretion of the Board, with one of the following: (i)
the right to receive an amount of cash equal to the amount of such Distribution
Equivalents or (ii) an additional number of RSUs equal to the number of whole
Class A Shares (valued at Fair Market Value on such date) that could be
purchased on such date with the aggregate dollar amount of the cash distribution
that would have been paid on the RSUs had the RSUs been issued as Shares.  The
right to receive cash or additional RSUs credited under this Section shall be
subject to the same terms and conditions applicable to the RSUs originally
awarded hereunder and will be settled on the same date as the RSUs in respect of
which such Distribution Equivalents are awarded.  Any RSUs credited as
Distribution Equivalents to the Participant's account may, in the sole
discretion of the Board as determined at the time such Distribution Equivalent
is credited to the Participant's account, be eligible to receive additional
Distribution Equivalents.

3. Restrictions.

(a) The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered and shall be subject to a risk of forfeiture
as described in Section 3(c) until the lapse of the Restricted Period (as
defined below) and any additional requirements or restrictions contained in this
Award Agreement or in the Plan have been otherwise satisfied, terminated or
expressly waived by the Partnership in writing.

(b) Unless the Restricted Period is previously terminated in accordance with
Section 3(c) below, the RSUs shall become vested in accordance with the vesting
schedule set forth in Exhibit A hereto (the “Restricted Period”) and the Class A
Shares to which such vested RSUs relate shall become issuable hereunder on the
third business day thereafter (provided, that such issuance is otherwise in
accordance with federal and state securities laws).

(c) Except as otherwise provided under the terms of the Plan or in the vesting
schedule attached hereto, in the event of a Withdrawal, but not a Special
Withdrawal (each as defined in the Limited Partnership Agreement), of the
Participant, then this Award Agreement shall terminate and all rights of the
Participant with respect to RSUs that have not vested shall immediately
terminate.  Except as otherwise provided under the terms of the Plan or in the
vesting schedule attached hereto, the RSUs that are subject to restrictions upon
the date of Withdrawal shall be forfeited without payment of any consideration,
and neither the Participant nor any of his or her successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such RSUs.

1

--------------------------------------------------------------------------------

 

4. Voting and Other Rights.  Participant shall have no rights of a shareholder
(including the right to distributions) unless and until Class A Shares are
issued following vesting of Participant's RSUs.

5. Award Agreement Subject to Plan.  This Award Agreement is made pursuant to
all of the provisions of the Plan, which is incorporated herein by this
reference, and is intended, and shall be interpreted in a manner, to comply
therewith.  In the event of any conflict between the provisions of this Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.

6. No Rights to Continuation of Active Involvement in the Business.  Nothing in
the Plan or this Award Agreement shall confer upon Participant any right to
continue as a limited partner of the Partnership or shall interfere with or
restrict the right of the Partnership or its equityholders (or of a Subsidiary
or its equityholders, as the case may be) to terminate Participant's active
involvement with the Partnership at any time for any reason whatsoever, with or
without cause.

7. Section 409A Compliance.  The intent of the parties is that payments and
benefits under this Award Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) to the extent subject thereto,
and, accordingly, to the maximum extent permitted, this Award Agreement shall be
interpreted and be administered to be in compliance therewith.  Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Participant shall not be considered to have terminated employment or service
for purposes of this Award Agreement until the Participant would be considered
to have incurred a “separation from service” within the meaning of Section 409A
of the Code.  Any payments described in this Award Agreement or the Plan that
are due within the “short-term deferral period” as defined in Section 409A of
the Code shall not be treated as deferred compensation unless applicable law
requires otherwise.  Notwithstanding anything to the contrary in this Award
Agreement or the Plan, to the extent that any RSUs are payable upon a separation
from service and such payment would result in the imposition of any penalty tax
imposed under Section 409A of the Code, the settlement and payment of such
awards shall instead be made on the first business day after the date that is
six (6) months following such separation from service (or death, if earlier).

8. Governing Law.  This Award Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with the internal laws, and not the
laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.

9. Award Agreement Binding on Successors.  The terms of this Award Agreement
shall be binding upon Participant and upon Participant's heirs, executors,
administrators, personal representatives, permitted transferees, assignees and
successors in interest, and upon the Partnership and its successors and
assignees, subject to the terms of the Plan.

10. No Assignment.  Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by Participant.

11. Necessary Acts.  Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws.

12. Severability.  Should any provision of this Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original Award Agreement.  Moreover, if one
or more of the provisions contained in this Award Agreement shall for any reason
be held to be excessively broad as to scope, activity, subject or otherwise so
as to be unenforceable, in lieu of severing such unenforceable provision, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear, and such
determination by such judicial body shall not affect the enforceability of such
provisions or provisions in any other jurisdiction.

13. Entire Award Agreement.  This Award Agreement, the OZM Partner Agreement,
the Limited Partnership Agreement and the Plan contain the entire agreement and
understanding among the parties as to the subject matter hereof.

14. Headings.  Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

15. Counterparts.  This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

16. Amendment.  No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

[SIGNATURE PAGE TO FOLLOW]

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first set forth above.

 

OZ MANAGEMENT LP

By: Och-Ziff Holding Corporation, its General Partner

 

By:

  

 

Name:

 

 

Title:

 

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Award Agreement.

 

PARTICIPANT

 

Signature  

 

 

 

 

 

Print Name:  

 

 

Address:  

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT A

1. General Vesting Schedule.

Subject to Section 2 below, thirty-three and one-third percent (33-1/3%) of the
RSUs shall vest on each of the first three anniversaries of the Date of Grant,
provided that the Participant shall have no right to the unvested RSUs if the
Participant has been subject to a Withdrawal (but not a Special Withdrawal)
prior to the relevant vesting date(s).  Upon a Withdrawal (but not a Special
Withdrawal), all of the Participant's unvested RSUs shall cease to vest and
shall be forfeited pursuant to Section 3(c) of the Award
Agreement.  Notwithstanding the above, if the Participant has (x) been subject
to a Withdrawal (other than a Withdrawal for Cause pursuant to clause (A) of
Section 8.3(a)(i) of the Limited Partnership Agreement) and the Participant has
not engaged in any of the activities described in Section 2.13(b) of the Limited
Partnership Agreement prior to the relevant vesting date or (y) been subject to
a Special Withdrawal or a Withdrawal as a result of the Participant’s death or
Disability, then in the case of either clause (x) or (y), any unvested RSUs
shall become nonforfeitable and shall vest on the date they otherwise would have
vested.

2. Accelerated Vesting.

Except as otherwise set forth in the vesting schedule above, upon the
Participant's termination by the Partnership without Cause within the one year
period following a Change of Control, each RSU shall become vested and
nonforfeitable and the Participant shall be entitled to receive one Class A
Share on the first business day following the date such RSU would have otherwise
become vested and nonforfeitable in accordance with the vesting schedule set
forth in Section 1 above.

4